Title: From George Washington to Major Samuel Hayes, 30 September 1779
From: Washington, George
To: Hayes, Samuel


        
          Sir
          Hd Qrs West-point 30th Sepr 1779.
        
        I have been duly handed your favor of the 27th with the intelligence which it covered.
        Major Lee of the Light dragoons is placed at English Town in Monmouth County to answer a particular purpose which I have in view at pres[e]nt. It is necessary that he should till my further orders be furnished as soon as possible with the copy of the information as you may obtain of the enemy’s embarkations or movements. You will therefore at the same time you make a communication of such matters to me—dispatch a messenger to Major Lee with a duplicate. I am, sir Your.
        
          P.S. please to forward the inclosed letter to Major Lee.
        
      